COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF D. P. P., D. P., J.         §            No. 08-19-00210-CV
  L. P. AND A. A. P., CHILDREN,
                                                 §               Appeal from the
                       Appellants.
                                                 §              65th District Court

                                                 §           of El Paso County, Texas

                                                 §            (TC# 2017DCM7679)

                                            §
                                          ORDER

        The Court GRANTS the Appellant A. P.’s third motion for extension of time within which

to file the brief until October 28, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT A. P.’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Mark G. Briggs, the Appellant A. P.’s attorney,

prepare the Appellant A. P.’s brief and forward the same to this Court on or before October 28,

2019.

        IT IS SO ORDERED this 22nd day of October, 2019.

                                                     PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.
Alley, C.J., not participating